
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        [Docket No. 020508113-2113-01; I.D. 090501D]
        RIN 0648-AP12
        Fisheries  of  the  Northeastern United States; Atlantic Mackerel, Squid and Butterfish Fisheries; Framework Adjustment 2
        
          AGENCY:
          National  Marine  Fisheries  Service   (NMFS),   National   Oceanic  and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION: 
          Proposed rule, request for comments.
        
        
          SUMMARY:

          NMFS proposes measures contained in Framework Adjustment 2 (Framework 2) to  the  Atlantic  Mackerel, Squid, and Butterfish Fishery Management  Plan (FMP).  This action  would  extend  the  limited  entry  program for the Illex squid  fishery  for  an  additional year; modify  the Loligo squid overfishing definition  and control rule; allow for the roll-over of the annual specifications for these  fisheries  (with  the exception  of  total  allowable landings of foreign fishing (TALFF)) in the event annual specifications  are  not  published  prior to the start of the fishing year; and allow Loligo squid  specifications  to  be set  for up to 3 years, subject to annual review.  NMFS has disapproved the proposed  framework  measure  to allow Illex squid vessels an exemption from the Loligo squid  trip limit during an August or  September closure of the directed Loligo squid  fishery. This action is necessary to address issues and problems that have developed relative  to  the  management of these fisheries and is intended to further the objectives of the FMP and the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act).
        
        
          DATES:
          Public comments must  be received no later than 5 p.m., eastern standard time, on June 10, 2002.
        
        
          ADDRESSES: 

          Copies of Framework 2, including the  Environmental  Assessment (EA) and Regulatory  Impact  Review  (RIR)/Initial  Regulatory Flexibility  Analysis (IRFA),  are  available  on  request  from  Daniel  T.  Furlong,  Executive Director, Mid-Atlantic Fishery Management Council,  300  South  New Street, Dover,  DE   19904-6790.   The  EA/RIR/IRFA  is  accessible  via  the Internet at http:/www.nero.gov/ro/doc/nr.htm.
          Comments  on Framework 2 should be sent to: Patricia A. Kurkul, Regional Administrator,  Northeast  Regional  Office,  NMFS,  One  Blackburn  Drive, Gloucester,    MA     01930-2298.     Please   mark   the   envelope, “Comments-SMB Framework Adjustment 2.”   Comments  also  may be sent via facsimile (fax) to 978-281-9135.  Comments will not be accepted if submitted via e-mail or Internet.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Paul  H.  Jones,  Fishery  Policy Analyst, 978-281-9273, fax 978-281-9135, e-mail Paul.H.Jones@noaa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:

        In 1997, Amendment 5 to the  FMP established a limited entry program for the Illex squid fishery in response to a concern that fishing capacity could otherwise expand to over exploit the stock.  At the time the program was established, there were  concerns  that  the  capacity  of  the limited  entry  vessels might prove, over time, to be insufficient to fully exploit the annual  quota.   In  response  to  this concern, a 5-year sunset provision was placed on the Illex squid limited entry program,  and it is currently scheduled to end July 1, 2002.   However,  in recent  years  the  limited  entry  fleet  has  demonstrated  that  it  has sufficient  capacity  to  harvest  the  long-term potential yield from this fishery.   The  Mid-Atlantic  Fishery  Management  Council  (Council)  must prepare an amendment to the FMP to evaluate  whether  or  not  the  limited entry program should be extended permanently.  In the meantime, this action would  extend  the  Illex squid moratorium through July 1, 2003, to prevent overcapitalization while  the amendment is being prepared and considered by the  Council.   This  extension  complies  with  the  criteria  in  section 303(b)(6) of the Magnuson-Stevens  Fishery Conservation and Management Act. The extension will allow the Council  additional time to consider long-term management  for  the  Illex  squid fishery,  including  the  limited  entry program.  Vessels that took small quantities of Illex squid in the past may continue to do so under the incidental catch provision of the FMP.

        This  action  would  also  authorize   the   roll-over   of  the  annual specifications for the Atlantic mackerel, squid, and butterfish  fisheries. In  recent  years,  publication  of  the  annual  specifications  for those fisheries  has  occurred after the start of the fishing year on January  1, resulting  in  inefficient   management   and   industry  uncertainty.   In particular, late publication has affected business  entities  interested in conducting Joint Venture Processing (JVP) operations for Atlantic mackerel, because  such  operations cannot be authorized until there is a final  rule that includes a  JVP  allocation.   This  action  would  allow  the  annual Atlantic  mackerel,  squid, and butterfish specifications from the previous fishing year to roll-over  into the next fishing year (excluding TALFF), in the event that annual specifications for that year have not been published. The rolled-over specifications  would  be  superceded by the publication of the current year’s annual specifications.

        While  the  primary  components  of the overfishing  definition  for Loligo squid (the maximum  fishing  mortality rate threshold and the minimum biomass threshold) remain unchanged, this proposed action would modify  the  control  rules  that  guide  the  Council  in  making  harvest recommendations based upon those definitions.  The  fishing  mortality rate (F) control rule adopted for Loligo squid in Amendment  8  to the   FMP   specified   that   the   target  fishing  mortality  rate  (Fmsy) must be reduced to zero  if  biomass falls below 50 percent of the biomass target (Bmsy).  The  target  fishing mortality rate  increases  linearly  to 75 percent of Fmsy as  biomass increases  to  Bmsy.    However,   the  29th Stock Assessment  Workshop  (SAW  29)  indicated that the control  rule  was  not appropriate for the stock, and that  the  target F of zero at 50 percent of the biomass target could be overly conservative.  SAW 29 concluded that the apparent resilience of the stock is high, suggesting  that  it  can rebuild quickly  from  low stock sizes at low to moderate F’s.  Estimates  of biomass based on  NMFS'  Northeast  Fisheries  Science  Center (NEFSC) fall 1999,  spring  2000,  and fall 2000 survey indices for Loligosquid indicate that the  stock  is currently at or near Bmsy. The  stock  is also no longer listed  as  overfished  in  NMFS'  Report  to Congress:  Status  of  the  Fisheries  of the United States (January 2001). However, projections of the 29th SAW  indicated  that  if  the Loligo quid stock were overfished, the biomass could be rebuilt from the minimum biomass  threshold  (½  Bmsy) to levels approximating Bmsy in as little as 3 years, if F were reduced to 75 percent of Fmsy. Based on the  above  information,  the Council  concluded  that the control rule adopted in Amendment 8, requiring an F of zero at 1/2Bmsy was too conservative.

        This proposed action  would  allow  specification  of  an  annual  quota associated with a target F of up to 90 percent of Fmsy to  be specified if stock biomass is greater than one-half Bmsy.  If stock  biomass  falls  below,  or  is  expected to fall below, one-half Bmsy, measures to control fishing  mortality would be implemented to insure that the stock is rebuilt to Bmsyin  a  time period consistent  with  the  requirements  of the Magnuson-Stevens Act.  NMFS  is publishing the proposed definition and  also  reviewing  it in light of the updated Loligo stock assessment conducted in January 2002.
        This  action  also  proposes  to allow maximum optimum yield  (Max  OY), allowable biological catch (ABC),  optimum  yield  (OY) and domestic annual harvest (DAH) for Loligo squid to be specified for up  to  3 years.  If the annual  review  conducted  by the Council through its Monitoring  Committee indicates that it is necessary,  such  a  multi-year specification would be revised in the annual specification process.

        This action also proposes an outline for  a timeframe to be followed for in-season adjustments to the annual specifications for Loligosquid.  The Council’s Monitoring Committee  will  meet in late spring each   year   to   review  available  NEFSC  survey  data  and  to  develop recommendations  for  the  annual  harvest  for  the  following  year.   In addition,  at  that   meeting,   the   Monitoring   Committee   will   make recommendations   regarding   inseason   adjustments   to   the  annual Loligo squid  specifications for consideration by the  Atlantic Mackerel, Squid, and Butterfish  Committee  and  the  Council.  Based on an evaluation of the most recent NEFSC spring and fall trawl  survey data, the OY, DAH, and ABC specifications may be adjusted to be consistent  with  the control  rule.   Upon  review  of the recommendations from the Council, the Administrator, Northeast Region,  NMFS  (Regional  Administrator)  may make inseason   adjustments  through  publication  of  notification  in  the Federal  Register,  to  be  followed  by  a 30-day comment period,  as  specified  in  the  current regulations.  Inseason  adjustment actions  may  include  increases  or decreases  in  the  OY,  DAH  and  ABC specifications and may result in opening  or  closing  the directed fishery for Loligo squid.
        Disapproved Measure
        NMFS  has disapproved the proposed measure to allow Illexsquid vessels  an  exemption from the Loligo squid trip limit during an August or  September closure of the directed Loligosquid fishery.  The proposed  measure would have allowed vessels fishing in the directed Illex squid  fishery during a closure of the Loligo fishery to land Loligo  squid  harvested seaward of the 50-fathom (91-m) curve in an amount not to exceed 10 percent of the  total  weight  of Illex squid  on board  the  vessel. Currently,  all  vessels  are limited to an incidental catch  allowance  of 2,500 lb (1,134 kg) of Loligo squid per trip during a closure of the directed Loligo fishery.

        This provision is being  disapproved  at the proposed rule stage because it has been found to be inconsistent with  national standards 2 and 7 under the Magnuson-Stevens Act.  Because this action  would limit vessels to a Loligo squid  bycatch  of  10  percent  of  the  amount  of Illex squid on board the vessel, and because  of the high-volume nature  of  the  Illex  fishery,  NMFS  believes it would be impossible  to enforce the proposed provision.  In addition, under this provision, vessels would   only   be  permitted  to  retain  an  increased   bycatch   of Loligo squid  while  directing  on Illex squid seaward  of  the  50-fathom (91-m) curve.  However, it would be difficult for enforcement  agents  to  determine if a vessel's Loligo squid bycatch  was  legally taken, or occurred landward  of  the  50-fathom (9- m) curve.   Such a provision would create significant enforcement costs and, therefore, would be inconsistent with national standard 7.

        Additionally, the Council  did  not  consider  the  best scientific data available to it when it defined the exemption measure; thus the measure has been found to be inconsistent with national standard 2.   The data examined by   NMFS  indicates  that  there  are  factors  contributing  to  the Loligo squid  bycatch  that were not considered by the Council. NMFS is also concerned that the analysis  of  the  proposed measure did not use a sufficiently long time-series of data to account  for  the  fact that the  overlap  of  the Illex and Loligo squid stocks  is  quite variable  from  year  to  year.   Preliminary  review  of available  data   also   shows   that   the   Council   analysis  may  have under-estimated  the  amount of Loligo squid  that  could  be landed as incidental catch by vessels other than those fishing under the Illex squid exemption.  As a result, the analysis of the measure appears not to properly assess the impact on the Loligo squid quota management program.
        
        Classification
        This  proposed rule has  been  determined  to  be  not  significant  for purposes of Executive Order 12866.

        The Council  prepared  an  IRFA that describes the economic impacts this proposed rule, if adopted, would  have on small entities.  A description of the action, why it is being considered, and the legal basis for this action are contained at in the SUPPLEMENTARY  INFORMATION section of the preamble.  This proposed rule does not duplicate,  overlap, or conflict with  other  Federal  rules.   There are no new reporting or  recordkeeping requirements  contained  in  the  Preferred  Alternatives  or  any  of  the alternatives considered for this action.   A  copy of the complete IRFA can be  obtained  from  the  Northeast  Regional  Office   of   NMFS   (see ADDRESSES)      or      via      the      Internet     at http:/www.nero.nmfs.gov.  A summary of the analysis follows.

        In  addition  to  the  measures described above, the Council  considered several   alternatives.   The   non-preferred Illexpermit alternatives considered were:  (1) To extend the moratorium on entry to the Illex fishery  for  an  additional 5 years (through June 30, 2007); and (2) to allow the moratorium on  entry to the Illexfishery to expire in 2002 (no action).
        The   alternative   specification   measures  were:    (1)   If   annual specifications are not published prior to  the  start  of the fishing year, the fisheries would operate without specifications and Joint Ventures could not  be  conducted  until  specifications were published (no  action/status quo); (2) if annual specifications  are not published prior to the start of the fishing year, a set of default specifications  would  apply  until  the specifications   are  published;  (3)  if  annual  specifications  are  not published prior to  the  start  of the fishing year, the fisheries would be closed  until  the  final  specifications  are  published;  (4)  if  annual specifications for Atlantic  mackerel  are not published prior to the start of  the  fishing  year,  the previous year's  specifications  for  Atlantic mackerel (excluding TALFF)  would  apply,  until  final  specifications are published; and (5) if annual specifications for Atlantic mackerel  are  not published  prior  to  the  start  of  the  fishing  year,  a set of default specifications  (excluding TALFF) would apply until the specifications  are published.
        The alternative Loligo overfishing definitions were:  (1) An annual quota specified  consistent  with  a target F of up to 90 percent Fmsyif stock biomass is greater  than  the  minimum  biomass threshold  (½  Bmsy).  If stock biomass was expected to fall below the minimum biomass  threshold  (½ Bmsy), measures would be implemented to rebuild the stock to Bmsy in  3  to  5  years; (2) an annual quota  specified  consistent  with a target F of up to 90 percent  Fmsy  if stock biomass is greater than the  minimum  biomass  threshold  (½ Bmsy).  If stock biomass was below the minimum biomass threshold (½  Bmsy), measures would be implemented to rebuild the stock to Bmsy in 3 to 10 years, but no longer than 10 years; (3)  maintain current control  rule  and  quota  setting  procedure  for Loligo (no action/status quo).
        
          Illex Moratorium Extension

        The  proposed action would extend the moratorium on entry of new vessels into the  Illex  fishery  for  one year; therefore no impact is expected on vessels in the fishery in 2002 (and  the  first  half of 2003), compared to individual vessel revenues in 2001.  The Council assumed  that  the  market and prices are expected to remain stable.  Any changes in individual vessel revenues would be the result of factors outside the scope of the moratorium (e.g.,  change  in fishing practices for individual vessels, or changes  in abundance and distribution of Illex squid).

        New vessels entering  the fishery would limit per vessel share of the Illex squid  quota   and   reduce  revenues  for  the  existing moratorium  vessels  proportionally.  Computing  the  negative  impacts  of revenue losses for the existing moratorium vessels is impossible due to the redirection  of  effort   into   the Illex squid  fishery. Therefore, the Council decided to  assume  three  scenarios  that  presumed revenues  derived  from  landings  of Illex squid would be reduced  by  75,  50, and 25 percent due to an assumed increase in  vessels that have not participated in the Illex squid fishery.

        Under alternative  2,  the  IRFA  review of revenue impacts examined the landings of vessels in the existing moratorium  fishery  and  presumed that revenues  derived from landing Illex for these vessels  would be reduced  by  75  percent  due  to  an  assumed  increase in effort of 75 percent.  A total of 109 vessels were projected to be  impacted  by revenue losses that ranged from less than 5 percent for 79 vessels, to a maximum of 40-49  percent  for  2  vessels.   There  were  no  impacted  vessels home-ported  in  Maryland, New Hampshire, or Virginia; a high of 15 vessels had home ports in  New  Jersey.  Other impacted vessels were home ported in Massachusetts, Rhode Island,  New  York,  and  North Carolina.  Presumably, other vessels entering the fishery would experience gains in revenues.

        Under alternative 3, the IRFA review of revenue  impacts  presumed  that vessel  revenues  derived from landing Illex would be reduced by 50 percent due to  an assumed increase in effort of 50 percent.  A total of 109 vessels were projected  to be impacted by revenue losses that ranged from  less than 5 percent for 84  vessels,  to  a  maximum  of  30-39 percent  for  one  vessel.   There  were no impacted vessels home-ported in Maryland, New Hampshire, or Virginia;  a  high of 11 vessels had home ports in  New Jersey.  Others were in Massachusetts,  Maine,  Rhode  Island,  and North  Carolina.   Presumably,  other  vessels  entering  the fishery would experience gains in revenues.

        Under  alternative 4, the IRFA review of revenue impacts  presumed  that vessel revenues  derived  from landing Illex would be reduced by 25 percent due to an assumed  increase in effort of 25 percent.  A total of 109 vessels were projected to be  impacted by revenue losses that ranged from less than 5 percent, for 88 vessels, to a maximum of 10-19 percent for 8 vessels.  The number of impacted vessels  by  home state ranged from none in Maryland, New Hampshire, New York, and Virginia,  to a high of 11 in New Jersey.   Other impacted vessels were home ported in Massachusetts,  Maine, Rhode Island,  and  North Carolina.  Presumably, other vessels entering the fishery would experience gains in revenues.
        Specifications Process

        The only alternative  considered  concerning  quota  specifications that would be expected to change gross vessel revenues would be  the option that would close the fisheries if the final specifications are not  published by the  start  of  the  fishing  year.   This  measure  would have significant negative  economic  consequences  for  vessels  operating in  the  Atlantic mackerel, Loligo and butterfish fisheries because landings of these three species would be prohibited until NMFS publishes the final rule for new specifications and significant landings occur  early in the fishing year.  The IRFA analysis assumed that these fisheries would  most likely be closed  during  the  months of January and February under this alternative. The total value of the  landings  of these three species during the first 2 months of 1999 represented about 20 percent of the annual revenue generated for all three species in 1999.  For  Atlantic  mackerel, 291 vessels landed 12.1 million lb of mackerel valued at $1.7 million.   A  closure in January and  February  would  result  in a loss of mackerel revenue of  $5,842  per vessel  under this alternative.   For Loligo,  281  vessels landed 6.5  million  lb  of Loligo valued at $5.1 million.  A closure  in  January  and  February   would   result   in   a  loss  of Loligo revenue  of  $18,361  per vessel under this alternative. For butterfish, 228 vessels landed 1.4 million  lb  of butterfish valued at $0.9 million.  A closure in January and February would  result in a loss of butterfish  revenue  of  $4,067  per  vessel under this alternative.   This measure would be expected to have little  or  no  economic impact on the Illex fishery  since  the directed fishery  occurs  during  the summer.
        
          Loligo Overfishing Definition
        None of the alternatives considered  concerning the Loligocontrol  rule  and  in-season  adjustment  are  expected  to  change  gross revenues.  Therefore, the IRFA concluded that neither the preferred nor the non-preferred alternative represents catch constraints  on vessels in these fisheries  in  aggregate or individually.  Without such catch  constraints, there is no impact on revenues.

        However,  the   no   action   alternative  could  have  severe  economic consequences if the stock biomass  falls  below  ½ Bmsy. If the Council had followed the control rule implemented in Amendment 8 for the 2000 fishery, the Loligo fishery  would  have been closed for the entire year.  Thus failure to replace the control rule  could  have unwarranted negative economic and social consequences.  The best example is for  fishing  year 2000.  If the Council had followed the control rule, the fishery would have  been  closed,  with  significant impacts in participant vessels.  Preliminary NMFS data show that  525  vessels landed 34.9 million lb of Loligo in 2000, valued at $27.3  million.   A  complete closure  of the fishery in 2000 would have resulted in an economic loss  of $52,000 per vessel due to loss of Loligo revenue.
        It has been determined that this proposed rule does not contain policies with federalism  implications  as  that  term is defined in Executive Order 13132.
        
          List of Subjects in 50 CFR Part 648
        
        Fisheries, Fishing, Reporting and recordkeeping requirements.
        
          Dated: May 22, 2002.
          Rebecca Lent,
          Deputy  Assistant Administrator for  Regulatory  Programs,  National Marine Fisheries Service.
        
        
        For the reasons  set out in the preamble, 50 CFR part 648 is proposed to be amended as follows:
        
          PART 648—FISHERIES OF THE NORTHEASTERN UNITED STATES
        
        
          1.  The authority  citation  for  part  648  continues  to  read as follows:
          
            Authority:
            16 U.S.C. 1801 et seq.
            
          
        
        
          2.   In  § 648.4,  paragraph  (a)(5)(i),  the introductory text is revised to read as follows:
          
            § 648.4
            Vessel permits.
            (a) * * *
            (5) * * *
            (i) Loligo squid/butterfish and Illex squid moratorium permits. (Illex squid  moratorium  is applicable from July 1, 1997, until  July  1, 2003).* * *
            
          
        
        
          3.  In § 648.20,  paragraph  (b)  is  revised to read as follows:
          
            § 648.20
            Maximum optimum yields (OYs).
            
            (b) Loligo—the  catch  associated with  a  fishing mortality rate of Fmsy, or the best  available  proxy for Fmsy.
          
          
        
        
          4.   In  § 648.21,  paragraphs  (a)(1)  and  (d)(1)  are revised   and   paragraphs   (a)(4)   and  (a)(5)  are  added  to  read  as follows:
          
            § 648.21
            Procedures for determining initial annual amounts.
            (a) * * *

            (1) Initial OY (IOY), including research  quota  (RQ),  domestic  annual harvest (DAH), and domestic annual processing (DAP) for Illexsquid;
            

            (4)  Initial  OY  (IOY),  including research quota (RQ), domestic annual harvest   (DAH),   and   domestic   annual    processing   (DAP)   for Loligo squid, which, subject to annual  review, may be specified for a period of up to 3 years;

            (5) Inseason adjustment, upward or downward, to the  specifications  for Loligo squid  as  specified  in  paragraph  (e)  of  this section.
            
            (d) * * *

            (1)  The Squid, Mackerel,  and  Butterfish  Committee  will  review  the recommendations    of   the   Monitoring   Committee.    Based   on   these recommendations  and  any  public  comment  received  thereon,  the  Squid, Mackerel, and Butterfish  Committee must recommend to the MAFMC appropriate specifications and any measures necessary to assure that the specifications will not be exceeded.  The  MAFMC  will  review  these recommendations and, based on the recommendations and any public comment  received thereon, must recommend to the Regional Administrator appropriate specifications  and any measures  necessary to assure that the specifications will not be exceeded. The MAFMC's  recommendations  must  include  supporting  documentation,  as appropriate,  concerning the environmental, economic, and social impacts of the  recommendations.    The   Regional   Administrator   will  review  the recommendations  and,  on  or  about November 1 of each year, will  publish notification in the Federal Register proposing specifications and any measures necessary to assure  that  the  specifications will not be exceeded  and  providing  a  30-day public comment  period.   If  the proposed specifications differ  from  those  recommended  by the MAFMC, the reasons  for  any  differences  must  be  clearly  stated  and the  revised specifications  must  satisfy the criteria set forth in this section.   The MAFMC's recommendations  will  be available for inspection at the office of the Regional Administrator during the public comment period.  If the annual specifications for squid, mackerel, and butterfish are not published in the Federal Register prior  to the start of the fishing year, the previous year’s annual specifications,  excluding  specifications  of TALFF,  will  remain  in  effect.  The previous year’s specifications will be superceded as of the  effective date of the final rule implementing the current year’s annual specifications.
          
        
      
      [FR Doc. 02-13240 Filed 5-22-02; 2:44 pm]
      BILLING CODE  3510-22-S
    
  